DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5 – 7 and 9 – 17 are pending in the application and under consideration for this office action.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
The present application is directed toward a method for producing an aluminum material. The abstract currently does not list any of the steps of the claimed method.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In Paragraph [0022], on line 3, the Examiner respectfully requests Applicant remove one instance of the word “the” as the words are redundant and most likely entered due to a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim recites “before the shot peening treatment”. It is noted that there is insufficient antecedent basis for “the shot peening treatment” in the claim.
To overcome the rejection, the Examiner respectfully suggests amending “the shot peening treatment” to “a shot peening treatment”.








The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, the claim recites “wherein the aluminum alloy molten metal includes one or more of Mn: 0.01 mass% to 0.50 mass%, Ti: 0.01 mass% to 0.30 mass%, and Zr: 0.01 mass% to 0.30 mass%.” However, claim 5, of which claim 7 is dependent upon, recites “casting an aluminum alloy molten metal having a composition consisting of: Si: 13 mass% to 15 mass%... and the balance being Al and inevitable impurities”. Thus, by the closed composition of claim 5, the composition may not include any constituents which are not expressly claimed, such as the Mn, Ti, and Zr introduced in claim 7. Claim 7 thus fails to include all of the limitations of the claim upon which it depends. For the sake of compact prosecution, claim 5 will be interpreted as allowing for the elements Mn, Ti, and Zr, despite the closed composition of the claim, to reconcile the deficiencies of the claim set.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 – 7, 9 – 10, and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4737206 (“Iwai”; cited in IDS of 12/4/2020) in view of US 2010/0006192 (“Okamoto”).
Regarding claim 5, Iwai teaches a method for producing an aluminum material (2: 42-47), comprising: producing a cast material by casting an aluminum alloy molten metal (4: 39) having a composition (3: 40-45; 4: 13-14; 4: 29-32) that is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Iwai overlaps with that of the instant claim.
The Examiner notes that the composition of the instant claim is a closed composition; that is, no other alloying elements may be present. To this respect, Iwai teaches that only Si, Cu, and Al are essential elements of the composition (3: 40-45). Elements Mg, Fe, Ni, and P are optionally added elements, as well as the elements Sr, Sn, Pb, Bi, and Mn (2: 44; 3: 3-37). Thus, the scope of the composition taught by Iwai permits alloys having an overlapping range of alloying elements Si, Cu, Mg, Fe, Ni, and P, whilst containing 0% of additional alloying elements Sr, Sn, Pb, Bi, and Mn.
It is noted that Iwai teaches its composition in terms of weight percentage, whereas the instant claim sets composition in terms of mass percentage. An ordinarily skilled artisan would have been capable of converting between the two units, and would have expected the overlap of ranges to be maintained upon conversion.
Further, Iwai teaches producing an aluminum alloy material based on the cast material (2: 61-66).
Iwai does not explicitly teach that the aluminum alloy material is produced by subjecting the cast material to a homogenization treatment, and then forging the homogenized cast material.
Okamoto teaches a method for producing a shaped product made of an Al-Si alloy (Title) similar in composition as that disclosed by Iwai (see [0011] of Okamoto). Okamoto teaches that a homogenization heat treatment is applied as a pre-heat treatment step on the aluminum alloy material (Fig. 1, #82) prior to a forging step ([0120]-[0121]; [0145]; Fig. 1, #88). Further, Okamoto teaches that by performing homogenization on the aluminum alloy material prior to forging, high-temperature performance improvement is facilitated by maintaining preferably the network or acicular crystallization products contained in a high-Si-content alloy forging material where the amount of crystallization products is large and the network or acicular crystallization products appears during casting ([0116]-[0117]), and forgeability of the material may also be improved ([0120]). Okamoto also teaches that forged products are preferable over cast products for their lowered number of internal defects and reduced size/weight for an equivalent part ([0002]).
It would have been obvious to an ordinarily skilled artisan to incorporate the steps of a homogenization pre-heat treatment and subsequent forging step into the method taught by Iwai. Such processing facilitates high-temperature performance improvement and increased forgeability of the Al-Si alloy material, and forged products are preferred over cast products in applications such as high-temperature automobile components for their reduced internal defect count and reduced size and weight requirement for an equivalent part.
Regarding claim 6, the Examiner notes that the composition of the aluminum alloy material taught by Iwai would continue to overlap or encompass the narrowed ranges of Cu (from 2-6 mass% to 4.2-4.8 mass%), Mg (from 0.2-1.5 mass% to 0.4-0.6 mass%), and Fe (from 0.4-0.8 mass% to 0.4-0.6 mass%) of the instant claim.
Regarding claim 7, Iwai teaches that the aluminum alloy material may additionally contain Mn, in an amount of 0.5-3 wt% alone or in combination with Fe and Ni. Thus, the permissible amount of Mn taught by Iwai is 0-3 wt%, on the condition that the content of Fe, Ni, and Mn in total is 0.5-3 wt%. Iwai thus teaches a Mn content that encompasses the claimed Mn content (0.01-0.5 mass% Mn)
Regarding claim 9, Iwai teaches that the cast material is subjected to extrusion processing to produce an extruded material (2: 65-66). Further, as previously discussed, Okamoto teaches the steps of incorporating a subsequent homogenization pre-heat treatment followed by forging to produce a forged Al-Si alloy material.
Regarding claim 10, as previously discussed, Okamoto teaches the steps of incorporating a homogenization pre-heat treatment followed by forging to produce a forged Al-Si alloy material.
Further, Okamoto teaches that subsequent to forging, the forged material may be subject to solution heat treatment ([0075]; [0132]; Fig. 1 #90), water quenching ([0075]; [0132]; Fig. 1, #91), and artificial aging ([0075]; [0132]; Fig. 1, #92). Okamoto teaches that by performing these steps in sequence, it is possible to stably and consistently produce shaped products having the preferred mechanical strength ([0078], L 15-19).
It would have been obvious to an ordinarily skilled artisan to incorporate the additional post-forging steps of solution heat treatment, water quenching, and artificial aging into the method of modified Iwai. Such processing steps, when completed in sequence, make possible the stable and consistent production of shaped products having preferred mechanical strength.
Regarding claims 12 and 13, Iwai teaches that aluminum alloys having high strength, especially high wear resistance, are very useful for various mechanical parts which are subjected to great frictional forces, such as connecting rods of motor vehicle engines (1: 18-22). Further, Iwai teaches that the aluminum alloy material produced by the taught method is excellent chiefly in wear resistance (2: 33-41).
Thus, an ordinarily skilled artisan would be motivated by the teachings of Iwai to produce a connecting rod made of the aluminum alloy material produced by the method of Iwai. Iwai teaches that aluminum alloys having high strength, especially high wear resistance, are very useful for connecting rods of motor vehicle engines, while also teaching that the produced aluminum alloy material is excellent in wear resistance.
Regarding claim 16, the Examiner notes that the composition of the aluminum alloy material taught by Iwai would continue to encompass the narrowed range of Si (from 13-15 mass% to 13.5-14.5 mass%) of the instant claim.
Regarding claim 17, the Examiner notes that the composition of the aluminum alloy material taught by Iwai would continue to encompass the narrowed range of Si (from 13-15 mass% to 14 mass%) of the instant claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4737206 (“Iwai”; cited in IDS of 12/4/2020) in view of US 2010/0006192 (“Okamoto”)  as applied to claim 5, and further in view of US 3661655 (“Hrusovsky”).
Regarding claim 11, as previously discussed, Okamoto teaches the steps of incorporating a homogenization pre-heat treatment followed by forging to produce a forged Al-Si alloy material.
Further, Okamoto teaches that subsequent to forging, the forged material may be subject to solution heat treatment ([0075]; [0132]; Fig. 1 #90), water quenching ([0075]; [0132]; Fig. 1, #91), and artificial aging ([0075]; [0132]; Fig. 1, #92). Okamoto teaches that by performing these steps in sequence, it is possible to stably and consistently produce shaped products having the preferred mechanical strength ([0078], L 15-19).
It would have been obvious to an ordinarily skilled artisan to incorporate the additional post-forging steps of solution heat treatment, water quenching, and artificial aging into the method of modified Iwai. Such processing steps, when completed in sequence, make possible the stable and consistent production of shaped products having preferred mechanical strength.
	Modified Iwai is silent with respect to subjecting the material to shot peening.
Hrusovsky teaches a method for manufacturing metallic articles (Title). Hrusovsky teaches that once a component is formed to essentially its final configuration, a step of shot peening may be conducted in order to produce residual compressive stresses in portions of the article (1: 27-34). In the case that an article is made of aluminum, for example, Hrusovsky teaches that subsequent to artificial aging of an aluminum alloy metallic article, the articles are subject to a shot peening treatment (9: 57-63). Hrusovsky teaches that the shot peening results in improved fatigue life of the metallic articles (10: 4-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hrusovsky and subject the artificially aged Al-Si alloy articles of modified Iwai to a shot peening treatment. Such treatment may improve produce residual compressive stresses and improve the fatigue life of the articles.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4737206 (“Iwai”; cited in IDS of 12/4/2020) in view of US 2010/0006192 (“Okamoto”)  as applied to claim 10, and further in view of US 2003/0155049 (“Bergsma”).
Regarding claim 14, as discussed previously, modified Iwai teaches the step of artificial aging.
Modified Iwai does not explicitly teach a step of cutting the surface of the forged material by machining.
Bergsma teaches a method for forming an Al alloy to provide a formed member or product with improved properties ([0001]). Bergsma teaches that after solution heat treatment, quenching, and artificial aging, the formed product may be machined to the correct tolerance as a finishing operation ([0031]).
It would have been obvious to incorporate the teachings of Bergsma and machine the Al-Si alloy product after artificial aging. Doing so would ensure a product having the correct tolerances is obtained.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4737206 (“Iwai”; cited in IDS of 12/4/2020) in view of US 2010/0006192 (“Okamoto”)  as applied to claim 10, and further in view of US 3661655 (“Hrusovsky”) and US 2003/0155049 (“Bergsma”).
Regarding claim 15, as discussed previously, modified Iwai teaches the step of artificial aging. 
Modified Iwai is silent with respect to subjecting the material to shot peening.
Hrusovsky teaches a method for manufacturing metallic articles (Title). Hrusovsky teaches that once a component is formed to essentially its final configuration, a step of shot peening may be conducted in order to produce residual compressive stresses in portions of the article (1: 27-34). In the case that an article is made of aluminum, for example, Hrusovsky teaches that subsequent to artificial aging of an aluminum alloy metallic article, the articles are subject to a shot peening treatment (9: 57-63). Hrusovsky teaches that the shot peening results in improved fatigue life of the metallic articles (10: 4-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hrusovsky and subject the artificially aged Al-Si alloy articles of modified Iwai to a shot peening treatment. Such treatment may improve produce residual compressive stresses and improve the fatigue life of the articles.
Modified Iwai does not explicitly teach a step of cutting the surface of the forged material by machining.
Bergsma teaches a method for forming an Al alloy to provide a formed member or product with improved properties ([0001]). Bergsma teaches that after solution heat treatment, quenching, and artificial aging, the formed product may be machined to the correct tolerance as a finishing operation ([0031]).
It would have been obvious to incorporate the teachings of Bergsma and machine the Al-Si alloy product after artificial aging. Doing so would ensure a product having the correct tolerances is obtained.
Moreover, it is noted that Hrusovsky teaches that shot peening should be conducted once the processed material is in its final configuration (1: 41-43). Thus, an ordinarily skilled artisan would have found it obvious to machine, and then shot peen, the Al-Si alloy product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0301616 (“Okamoto”) – Method for producing a wear-resistant Al alloy material having a composition similar to that of the present claims and including the process steps of homogenization and forging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735